Citation Nr: 0901621	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The appeal was later transferred back 
to the RO in Waco, Texas.  The RO issued a notice of this 
decision in March 2005 and the veteran timely filed a notice 
of disagreement in April 2005.  After the issuance of the 
statement of the case, the veteran timely perfected an appeal 
by filing a substantive appeal.

In January 2008, the Board remanded the appeal in order to 
provide the veteran additional notice of the evidence needed 
to substantiate a claim for service connection for PTSD based 
on personal assault.  In addition, if the in-service sexual 
assault stressor was verified, the veteran was to be 
scheduled for an additional VA psychiatric examination.  At 
the time of the January 2008 remand, the Board noted that the 
veteran had requested a travel board hearing, but 
subsequently withdrew this request in November 2005 writing.  
The Board also noted that an August 1998 rating decision 
denied service connection for depression, and this claim was 
not on appeal.  

After review of the record, to include a subsequently 
submitted May 2008 VA psychiatric treatment record, the Board 
finds that service connection for PTSD is warranted.  
Therefore, there is no need to further discuss required 
development, as the benefit sought is granted by the instant 
decision.


FINDINGS OF FACT

There is ample psychiatric evidence of record to show that 
the veteran meets the diagnostic criteria for PTSD; it is at 
least bas likely as not that the veteran's claimed in-service 
stressors occurred; the competent evidence is in relative 
equipoise regarding whether there is a nexus between the 
post-service development of PTSD and the in-service 
stressors.




CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 



Factual Background

The medical evidence of file was fully discussed at the time 
of the January 2008 Board remand.  In order to demonstrate 
the basis on which service connection is granted, the Board 
will again briefly outline this medical evidence.  The 
veteran has contended that he has PTSD due to in-service 
stressors.  Specifically, the veteran has asserted that he 
was repeatedly sexually assaulted by his platoon sergeant and 
that he transported wounded Vietnam soldiers while stationed 
in Japan.

The veteran's April 1963 pre-enlistment examination indicates 
that he received a normal psychiatric evaluation.  In April 
1973, the veteran received a mental hygiene consultation 
after complaining of a recent episode of forgetfulness and 
depression. The medical note indicates that he was "up for 
charge of larceny and [was] claiming some amnesia.  Don't 
know if these are related."  The diagnosis was anxiety and 
"forgetfulness episode (?manipulative)."  The consultation 
report contains the following note:  "Secondary [illegible] 
apparent that drinking habits to account for symptoms alone 
with predisposing passive dependent personality with schizoid 
and paranoid features."

On an undated report of medical history, the veteran checked 
the "yes" box for "excessive drinking habit."  An August 
1973 treatment note indicates that the veteran complained of 
nerves.  He was referred to mental health for "situational 
anxiety."  The record also contains a May 1983 report of 
medical examination completed prior to discharge from 
service.  Review of this record shows a normal psychiatric 
clinical evaluation.  In the May 1983, report of medical 
history, however, the veteran checked the "yes" box for 
"depression or excessive worry" and "nervous trouble of 
any sort."

Review of the post-service medical treatment records reveals 
that the veteran has been diagnosed as having multiple 
psychiatric disabilities.  In April 1998, the veteran sought 
treatment for depression and irritability.  The veteran 
admitted that he had a problem with alcohol.  He also 
reported being molested at ages 5 and 13 by another male.  
Relevant diagnoses were depressive disorder and alcohol 
abuse.

In an April 1998 VA treatment record, a clinician documented 
the veteran's report of a lifelong pattern of alcohol abuse 
"characterized by problems with grades and being 'depressed' 
in high school through almost nightly use for years as a 
means of getting himself down through the stresses of life, 
many times drinking to the point of passing out." The 
initial impression was "major depression, single episode, 
persistent, controlled by medication" and "alcohol abuse, 
chronic." 

In a May 1999 letter, a clinician indicated that the veteran 
was under his care for depressive disorder and alcohol abuse, 
conditions which the physician noted were chronic, severe, 
and recurrent.

The veteran received VA in-patient mental health treatment 
from August 2000 to September 2000.  At that time, he was 
diagnosed as having schizoaffective disorder.  The veteran 
was again admitted for inpatient treatment in October 2002.  
He was diagnosed as having "schizo-affective disorder 
depressed."

A January 2004 letter from a treating therapist reveals that 
the veteran had been treated for sexual trauma and PTSD.  The 
therapist wrote that the veteran had been treated for sexual 
trauma during service, and that he was being treated for PTSD 
"related to his work with wounded" soldiers.  The therapist 
stated that the veteran met all of the diagnostic criteria 
for PTSD.  Specifically, he noted that the veteran "was 
forced to perform sexual acts at the threat of loss of his 
military career" and "handle[d] severely damaged bodies for 
a prolonged period of time."  The Board notes that there is 
no evidence in the service medical records of the veteran 
being treated for sexual trauma during service.  

During an October 2006 VA psychiatric examination, the 
veteran indicated that his problems started before the 
military.  He related that he was sexually traumatized from 
the age of 6 to 14.  The veteran also reported that his 
platoon sergeant had performed oral sex on him twice.  He 
indicated that he had received counseling from 1972 to 1975 
while in Okinawa, Japan, although the examiner noted that the 
service medical records contained no documentation of this 
treatment.

The examiner determined that "it is as likely as not that 
the patient may have PTSD."  He concluded that "it is more 
likely than not that his PTSD is related to his childhood 
trauma" and that "one can only speculate how his alleged 
service experiences affected his mental health."  The 
examiner further determined that "it is more likely than not 
that [the veteran's] depression was primarily alcohol 
induced."

In a November 2006 addendum, the examiner provided an Axis I 
diagnosis of mild to moderate PTSD due to childhood trauma 
and depressive disorder not otherwise specified.

Subsequent to the January 2008 Board remand, record of a May 
2008 VA mental health consultation note completed by a 
clinical nurse specialist in psychiatry was associated with 
the claims file.  The clinician indicated that the report was 
the product of four hours of interviews.  Primary diagnosis 
was PTSD (including military sexual trauma).  She recorded 
the two contended stressors as the stressors the veteran 
experienced that led to the PTSD.  She then continued to go 
through the criteria for a diagnosis of PTSD under the DSM-
IV, documenting how the veteran's symptomatology and history 
complied with each criterion.  Diagnosis was chronic PTSD.

Additional VA treatment records contain a diagnosis of PTSD.

Analysis

After review of the claims file, the Board finds that service 
connection for PTSD is warranted.  The record has substantial 
documentation that the veteran has been diagnosed as having 
and treated for PTSD.

The veteran has not contended, and there is no other evidence 
to support, that he engaged in combat during service.  
Therefore, in order for service-connection to be warranted, 
there must be a corroborated in-service stressor and evidence 
that links the current diagnosis of PTSD to that stressor.  

In a March 2007 supplemental statement of the case, the RO 
conceded that the stressor involving handing of wounded 
soldiers had been corroborated.  With respect to the alleged 
in-service sexual assault, a review of service medical 
records reveals the veteran had psychiatric complaints and 
there is a reference to alcohol abuse.  The most recent 
psychiatric examiner indicated that the veteran's history of 
being sexually assaulted while on active duty was credible 
and supported her diagnosis of PTSD.  The Board finds that 
there is sufficient evidence, under the special 
considerations in a claim for PTSD based on personal assault, 
to find that there does not need to be additional evidence to 
consider this stressor corroborated.  See 38 C.F.R. 
§ 3.304(f)(3).

As outlined above, medical evidence, to include the May 2008 
treatment record associated with the claims file subsequent 
to the January 2008 Board remand, indicate that these 
corroborated stressors led to the PTSD.  Review of the May 
2008 record indicates that the clinician made the diagnosis 
of PTSD on the basis of these two in-service stressors after 
a thorough interview of the veteran.

After a review of the record, the Board finds that there is 
sufficient evidence of record on which to grant service 
connection for PTSD.  In finding that service connection for 
PTSD is warranted, the Board is aware that the earliest 
diagnoses of PTSD occurred after the veteran filed for 
service connection for PTSD, with the veteran having been 
diagnosed as having various other psychiatric disabilities 
prior to that time.  Further, in the October 2006 VA 
examination, the examiner attributed PTSD to a pre-service 
stressor; he, however, did not rule out the role of the 
contended stressors.  There is ample medical evidence of a 
current diagnosis of PTSD and the evidence is at least evenly 
divided as to whether the veteran's claimed in-service 
stressors occurred.  The Board further finds that the 
competent evidence is in relative equipoise regarding whether 
there is a nexus between the post-service development of PTSD 
and the in-service stressors.  Under these circumstances, and 
with the application of the doctrine of reasonable doubt, 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).




ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


